PER CURIAM.
In this appeal from judgment and sentence for aggravated battery, appellant contends the trial court erred in failing to hold a hearing on his competency to proceed, and in sentencing appellant to a combined period of incarceration and probation that exceeds the maximum sentence of fifteen years for a second degree felony. We affirm as to the first issue, but reverse and remand for resentencing with regard to the second issue.
The trial court sentenced appellant on August 11, 1998, to fifty months incarceration, followed by probation to continue until August 10, 2013, with credit for 307 days of time served. The problem with the release date of August 10, 2013, set by the court is that it does not account for the 307 days appellant has already served. Unless the total sentence is reduced by those 307 days, it would exceed the statutory maximum of fifteen years. Accordingly, we REVERSE and REMAND for resentencing consistent with this opinion.
JOANOS, WOLF and BENTON, JJ., CONCUR.